TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00721-CV




Houston Powers d/b/a Quick Bonds, Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-04-1396-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant Houston Powers d/b/a Quick Bonds no longer wishes to pursue its appeal
and has filed a motion to dismiss its appeal.  Appellant states that it has conferred with appellee State
of Texas, and appellee does not oppose the motion.  We grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed on Appellant’s Motion
Filed:   February 1, 2006